Citation Nr: 0008940	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic right 
shoulder disability.

2.  Entitlement to service connection for chronic left knee 
disability.

3.  Entitlement to service connection for chronic right knee 
disability.

4.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
May 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) rating decisions which in 
December 1997 denied service connection for chronic right 
shoulder and bilateral knee disabilities, and post traumatic 
stress disorder (PTSD), and in July 1998 denied service 
connection for generalized anxiety disorder.  

By May 1998 letter to the RO, the veteran withdrew from 
appellate consideration the claim of service connection for 
PTSD.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  Chronic disability of the veteran's right shoulder was 
not evident in service or for many years thereafter, and 
competent medical evidence does not show that his current 
right shoulder disability is related to active service or any 
incident occurring therein.

2.  He contused the left leg on one occasion in service, 
resulting in knee pain, but chronic disability involving the 
left knee was not evident at any time prior to service 
separation or for many years thereafter; competent medical 
evidence does not show that the currently diagnosed 
disability involving the left knee is linked to active 
service or any incident occurring therein.  

3.  He complained of recurrent right knee pain associated 
with running on two occasions in service, but chronic 
disability involving that knee was not evident in service or 
for many years thereafter; competent medical evidence does 
not show that the currently diagnosed disability involving 
the right knee is linked to active service or any incident 
occurring therein.

4.  An anxiety disorder or symptoms associated therewith were 
not evident in service or for years thereafter; competent 
medical evidence does not show that the currently diagnosed 
anxiety disorder is linked to active service or any incident 
occurring therein.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  He has not presented a well-grounded claim of service 
connection for chronic left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for chronic right knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  He has not presented a well-grounded claim of service 
connection for generalized anxiety disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by a veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for arthritis or psychosis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding referable to any 
psychiatric/psychological symptoms or impairment.  In August 
1986, he dislocated the left shoulder in a football game 
requiring medical treatment; right shoulder symptoms or 
impairment were not reported or identified during initial or 
follow-up treatment of the left shoulder.  In April 1987, he 
contused the left leg just below the knee, resulting in knee 
pain.  On two occasions in August 1987, he complained of 
recurrent right knee pain after running; on examination, 
functional knee pain was diagnosed.  A review of his records 
shows that he chose not to undergo a service separation 
medical examination.

VA medical records from February 1995 to August 1997 reveal 
intermittent treatment of various symptoms and illnesses.  In 
1995, the veteran participated in a substance abuse 
rehabilitation program during which he reported experiencing 
stress and anxiety.  An unconfirmed diagnosis of generalized 
anxiety disorder was initially indicated in October and 
November 1995; the diagnosis thereof was confirmed on 
psychiatric examination in December 1995 (and on numerous 
occasions thereafter), at which time he indicated that he 
experienced anxiety-related symptoms since high school, worse 
in the past 5 or 6 years.  

VA medical records reveal an April 1997 report of left 
shoulder pain since an injury in 1986 or 1988; the veteran 
did not report experiencing any right shoulder symptoms or 
impairment; he indicated that he had a several year history 
of intermittent bilateral knee pain with occasional swelling, 
but he denied a history of specific injury; on examination, 
range of motion of both knees was full, but some right knee 
crepitus was noted; clinical impression was probable 
bilateral patellar tendonitis.  In May 1997, he reported 
experiencing occasional right shoulder pain and bilateral 
knee pain.  In August 1997, he again reported bilateral knee 
pain.  

On VA psychiatric examination in November 1997, the veteran 
indicated that his service was stressful because he was in 
strange places with many people loudly hollering at him and 
he was often depressed and anxious as he was far from home 
with people he did not know.  Generalized anxiety disorder 
was reportedly diagnosed, initially, in 1995.  On 
examination, generalized anxiety disorder was diagnosed.  

On VA orthopedic examination in November 1997, the veteran 
denied a history of right shoulder injury, but he reported 
intermittent pain and decreased motion.  Regarding the knees, 
he reported intermittent pain, swelling, and stiffness since 
active service.  On examination, range of motion of the right 
shoulder was reduced; the shoulder was tender to palpation.  
Examination of the knees revealed no evidence of instability, 
swelling, effusion, or any obvious deformity, but range of 
motion of the knees was reduced with crepitus.  X-ray study 
of the left knee showed minimal thickening at the proximal 
tibia, perhaps secondary to tendonitis or ligamentous strain; 
lateral view of the right knee was lost and the results were 
unavailable, but anterior-posterior view showed no 
abnormality.  Bilateral shoulder rotator cuff injury and 
likely patellofemoral syndrome of the knees were diagnosed.  

At a May 1998 RO hearing, the veteran testified that when he 
injured his left shoulder in a football game in service, his 
right shoulder was injured as well.  Reportedly, he sought 
medical treatment after the injury, complaining of pain of 
both shoulders; the left shoulder injury was reportedly more 
severe than the right and was substantiated by X-ray study 
showing joint separation.  He stated that he had recurrent 
pain and stiffness in both shoulders since his in-service 
injury.  From the time of service separation until 1997 (when 
he sought VA medical treatment for the shoulder), he 
reportedly self-treated the shoulder pain with over-the-
counter medication.  As to the claimed knee disabilities, he 
testified that a tripod of his M-60 machine gun fell on his 
knees in service, resulting in severe pain.  Reportedly, he 
did not seek medical treatment for the knees until 1997 
although he experienced recurrent pain and impairment since 
his in-service injury.  He testified that he did not sustain 
any injury to the right shoulder or knees after service 
separation, believing that his current impairment was related 
to the in-service injury.  

VA medical records from September 1997 to July 1998 reveal 
intermittent treatment for shoulder and knee pain.  On 
examination in December 1997, it was indicated that X-ray 
studies were "negative," and no definitive pathology was 
detected.  In March 1998, the veteran reported experiencing 
chronic bilateral shoulder and knee pain.  In July 1998, 
generalized anxiety disorder was diagnosed.  

At a January 2000 Travel Board hearing, the veteran testified 
that he never had any psychiatric/psychological symptoms or 
impairment, or any problem of the right shoulder or knees 
prior to service, and that he experienced the pertinent 
symptoms and impairment since active service.  He confirmed 
his prior contention that he injured the right shoulder at 
the same time that he injured the left shoulder (in a 
football game when a fellow serviceman fell on him), 
requiring intermittent medical treatment for both shoulders 
prior to service separation (and then again since 1995).  
With regard to the claimed knee disabilities, he indicated 
that his knees suddenly "gave out" on him during physical 
training in service, requiring intermittent medical treatment 
prior to service separation (and then again since 1996).  He 
testified that the right shoulder and knee symptoms have been 
the same since the in-service injuries, but he self-treated 
such symptoms only with over-the-counter pain medication 
during the initial few years after separation from service.  
Regarding the claimed generalized anxiety disorder, he 
testified that he was treated for symptoms associated 
therewith during active service and since, and he believed 
that his current psychiatric disability was related to 
symptoms he experienced in service.

Subsequent to the January 2000 hearing, the veteran submitted 
to the Board undated letters from his mother and sister, 
initial consideration of which by the RO was waived by him in 
writing pursuant to 38 C.F.R. § 20.1304(c) (1999).  In the 
aforementioned letters, his mother and sister indicated that 
he did not experience health problems prior to service; that, 
during service, he sustained injury to both shoulders in a 
football game, requiring medical treatment (and a diagnosis 
of left shoulder joint separation), injured both knees when a 
tripod of his M-60 machine gun fell on the knees, and 
sustained further injury to the knees during physical 
training in service; they indicated that he experienced 
chronic pain and impairment of the shoulders and knees and 
did not sustained any injury after service, treating the pain 
with over-the-counter medication.  While he was in service, 
he reportedly informed them that army life was very 
stressful, causing anxiety and depression which continued 
over the years since his separation from service.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic right shoulder and bilateral 
knee disabilities, and generalized anxiety disorder are not 
well grounded.  With regard to the claimed right shoulder 
disability, the veteran's service medical records show that 
he sustained injury to the left shoulder in a football game 
requiring initial and follow-up treatment; at no time during 
such treatment did he report experiencing any symptom or 
impairment involving the right shoulder; impairment involving 
the right shoulder was also not identified on clinical 
evaluation in service or for many years thereafter.  The 
first post-service medical evidence documenting complaints of 
right shoulder pain consists of VA medical records in May 
1997, but even at that time he did not suggest that he 
experienced such pain since an identifiable injury in 
service.  Although he is shown to have recurrent right 
shoulder pain since May 1997, and right shoulder rotator cuff 
injury was diagnosed on VA orthopedic examination in November 
1997 (at which time he also did not report a history of any 
right shoulder injury), the medical evidence does not suggest 
that any current right shoulder symptoms/impairment are 
related to active service, a football game injury in service, 
or any other incident occurring during service.

Regarding the claimed disabilities involving the veteran's 
knees, his service medical records show that he complained of 
left knee pain on one occasion and had right knee pain on two 
occasions.  However, objectively demonstrable knee 
disabilities or impairment involving the knees were not 
evident at any time during active service or for many years 
thereafter (only functional right knee pain was diagnosed on 
examination performed in conjunction with his reports of pain 
in that knee).  The first post-service medical evidence 
documenting complaints of knee pain and impairment consists 
of VA medical records in April 1997; at that time, he 
reported experiencing recurrent knee pain and swelling for 
several years but denied a history of any specific injury; on 
examination, only a probable diagnosis of bilateral patellar 
tendonitis was indicated (and only likely patellofemoral pain 
syndrome involving both knees was diagnosed in November 
1997).  Although he is shown to have recurrent pain and 
impairment involving both knees for several years, and 
objective evidence of minimal left knee impairment was shown 
by X-ray study in November 1997 (more than 10 years after the 
alleged in-service injury), competent medical evidence does 
not suggest that the current bilateral knee disabilities are 
linked to service, symptoms of pain and impairment reported 
therein, or any other incident occurring in service.

With regard to the claimed generalized anxiety disorder, the 
veteran's service medical records do not reveal any report or 
clinical finding referable to psychiatric/psychological 
symptoms or impairment.  Symptoms of stress and anxiety were 
initially reported by him in conjunction with participation 
in substance abuse rehabilitation program in early 1995, and 
a confirmed diagnosis of generalized anxiety disorder was 
initially indicated in December 1995.  However, at no time 
during his post-service treatment have the examiners 
suggested that the anxiety disorder may be linked to active 
service or any incident occurring therein.  On VA psychiatric 
examination in November 1997, he reported his pertinent 
history relative to psychological/psychiatric symptoms, and 
generalized anxiety disorder was diagnosed; yet, the examiner 
did not suggest that any such disability may be in any way 
related to any in-service symptom/impairment experienced or 
perceived by the veteran, or any incident occurring on active 
service.

The Board is mindful of the contentions of the veteran, his 
mother, and sister that he currently has chronic right 
shoulder and bilateral knee disabilities, and generalized 
anxiety disorder, and that such disabilities are causally 
related to service; their detailed description of the 
sequence of events giving rise to the alleged disabilities is 
noted.  Yet, while the sincerity of their contention is 
unchallenged and their competence to observe the pertinent 
symptoms (including recurrent pain of the pertinent joints 
and symptoms of stress and anxiety) is clear under Cartright 
v. Derwinski, 2 Vet. App. 24 (1991), they are simply not 
competent, as laypersons, to render a medical diagnosis of 
chronic disability or to provide a nexus or link between 
active service period, any incident occurring therein, and 
current symptomatology or disability.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic right shoulder disability, 
chronic bilateral knee disability, and generalized anxiety 
disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

